DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-17, filed August 13, 2020 and updated with a Preliminary Amendment on August 19, 2020, are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“sliding roof system” as claimed is not numbered in the figures.
“sliding roof elements” as claimed is not numbered in the figures.
“tandem drive device” as claimed is not numbered in the figures.
“motor vehicle” as claimed is not numbered in the figures.
“first and second sliding roof elements” as claimed and also known as “glass roof” and “roller shutter” as claimed in another claim are not numbered in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities.  The following claimed elements are not numbered in the specification 
“sliding roof system” as claimed is not numbered in the figures.
“sliding roof elements” as claimed is not numbered in the figures.
“tandem drive device” as claimed is not numbered in the figures.
“motor vehicle” as claimed is not numbered in the figures.
“first and second sliding roof elements” as claimed and also known as “glass roof” and “roller shutter” as claimed in another claim are not numbered in the figures.
 Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  There appears to be a type in claim 16 line 2 states “and the second drive system being are mutually disposed…”.  Appropriate correction is required.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The preamble in claims 3, 5, and 15 state “tandem device”, wherein in claim 1 the preamble states “tandem drive device”.  Claims 3, 5, and 15 should follow the preamble verbiage of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The motor vehicle in the preamble is considered a suggested use only and does not further define/cannot be used as a claim limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11-13, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkila et al. (US20160288631A1, hereinafter “Parkila”).
Regarding claims 1 and 12-13, Parkila discloses a tandem drive device for a sliding roof system (28; Fig. 1, Paragraphs 3-6, 18-19), comprising at least two sliding roof elements (28, 40; Figs. 1-5, Paragraph19) comprising: at least a first drive system having a first gear mechanism (46; Figs. 2-5, Paragraph 22) and a first drive motor (48; Figs. 2-5, Paragraph 22), and a second drive system having a second gear mechanism (50; Figs. 2-5, Paragraph 22) and a second drive motor (52; Figs. 2-5, Paragraph 22), and a common control circuit (74; Fig. 3, Paragraph 28) for the first drive motor (Fig. 3 shows 74 connected to 48) and the second drive motor (Fig. 3 shows 74 connected to 52), wherein the first gear mechanism, (11) and the second gear mechanism (12), and the control circuit (17) are accommodated in a common housing (44; Figs. 3-4, Paragraphs 4, 22-23).
Regarding claim 7, Parkila discloses the tandem drive device according Claim 1  wherein at least the first gear mechanism and the second gear mechanism are mutually disposed so as to be axially symmetrical (Figs. 2-4).  
Regarding claim 11, Parkila discloses use of a tandem drive device according to Claim 1 for a sliding roof system, comprising at least two sliding roof elements (38, 40; Fig. 1, Paragraph 19).
Regarding claim 16, Parkila discloses the tandem drive device according Claim 1  wherein the first drive system and the second drive system are mutually disposed so as to be axially symmetrical (Figs. 2-4).  
Regarding claim 17, Parkila discloses the sliding roof system of Claim 12, wherein the at least two sliding roof elements (38; 40; Fig. 1, Paragraph 19) comprise a glass roof and a roller shutter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parkila in view of Boehmer et al. (JP2000127765A, hereinafter “Boehmer”).
Regarding claim 2, Parkila discloses the tandem drive device according to Claim 1.  However, Parkila is silent to wherein the common control circuit is integrated in a controller board.
In claim 2, Boehmer teaches wherein the common control circuit is integrated in a controller board (Paragraphs 6 and 21).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tandem drive device of Parkila by integrating the common control circuit into a controller board as taught by Boehmer.  Doing so, allows for a compact design where extra signal and feed lines can be eliminated (Paragraphs 5-7).
Regarding claim 4, Parkila in view of Boehmer discloses the tandem drive device according to Claim 1 wherein the first drive motor (Boehmer - 3; Fig. 5) and/or the second drive motor (Boehmer - 4; Fig. 5) are/is at least in part disposed outside the common housing (Boehmer - 14; Fig. 5).  
Regarding claim 8, Parkila in view of Boehmer discloses the tandem drive device according to claim 1, wherein the first gear mechanism and the second gear mechanism overlap at least in portions in an axial direction defined by a rotation axis of the first drive motor (Parkila – see Fig. 4 and Boehmer – See Figs. 2-3 and 6).  
Regarding claim 9, Parkila in view of Boehmer discloses the tandem drive device according to claim 1, wherein the first gear mechanism and the second gear mechanism do not overlap in an axial direction defined by a rotation axis of the first drive motor (Parkila – Fig. 6 and Boehmer – Fig. 1).  

Claim(s) 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkila in view of Hideo et al. (JP2010057293A1, hereinafter “Hideo”).
Regarding claim 3, Parkila discloses the tandem drive device according to claim 1.  However, Parkila is silent to a common electronics system cover.
In claim 3, Hideo teaches a common electronics system cover (37; Fig. 3, Paragraph 25).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tandem drive device of Parkila by adding a common electronics system cover as taught by Hideo.  Doing so, allows for closing off the gear case and protecting the control circuit and board (Paragraph 25).
Regarding claim 14, Parkila in view of Hideo discloses wherein the common control circuit is integrated in a substantially rectangular controller board (Hideo - 51; Fig. 3).  

Claim(s) 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parkila in view of Berger et al. (JP2005065493A, hereinafter “Berger”).
Regarding claim 5, Parkila discloses the tandem device according to claim 1.  However, Parkila is silent to wherein the common housing, at least when viewed in a lateral view, is configured so as to be at least substantially quadrangular.   
In claim 5, Berger teaches wherein the common housing (16; Fig. 1), at least when viewed in a lateral view, is configured so as to be at least substantially quadrangular.  Note that a “lateral view” on a drawing is considered to be a view from one side.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tandem device of Parkila by adding  at least when viewed in a lateral view, is configured so as to be at least substantially quadrangular as taught by Berger.  Doing so, allows for a simplified design that is compact (Paragraph 5).
Regarding claim 6, Parkila in view of Berger discloses the tandem drive device according to claim 1, comprising only one vehicle-interface apparatus plug connector (Berger - 60; Fig. 2).
Regarding claim 15, Parkila in view of Berger discloses the tandem device according to claim 1, wherein the common housing (Berger - 16; Fig. 1), at least when viewed in a lateral view, is configured so as to be at least substantially rectangular.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parkila in view Jeong et al. (US20180009116A1, hereinafter “Jeong”).
Regarding claim 10, Parkila discloses the tandem drive device according to claim 1.  However, Parkila is silent to wherein a rotating direction of the first drive motor is counter to a rotating direction of the second drive motor.
In claim 10, Jeong teaches a first drive motor (411; Paragraph 100) is counter to a rotating direction of the second drive motor (421; Paragraph 100).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tandem drive device of Parkila by adding a first drive motor that rotates counter to the direction of the second drive motor as taught by Jeong.  Doing so, allows for improved control of the system that the tandem drive device runs as discussed in Jeong (Paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612